DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 3 – 6, 8 – 11, 13 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Kwon et al. do not teach selecting a first device, from among the plurality of devices, that is configured to execute a command required by a template, using a table storing setting information on each of the plurality of devices (Amendment, pages 6, 7).
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3 – 6, 8 -11, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PAP 2018/0174581) in view of Sasagawa et al. (US PAP 2015/0046580).
As per claims 1, 6, 11, Wang teaches a device control system comprising: 
a plurality of devices to be controlled (“plurality of lighting devices in the vehicle, or all lighting devices”; paragraph 57); and 
a terminal device comprising: at least one memory storing instructions; and at least one processor that implements the instructions to (paragraph 19): 
select a first device, from among the plurality of devices, that is configured to execute a command required by a template (“the lighting device selection may comprise receiving and/or recording a lighting device name such as “accent light” or “light bar” or “driving lights.”; paragraph 33);
acquire a user setting relating to the first device from the table, the user setting including a name identifying the first device in a speech input (“the lighting device selection may comprise receiving and/or recording a lighting device name such as “accent light” or “light bar” or “driving lights.” The name of each lighting device controllable with the hub 100 may be preprogrammed by a manufacturer of the lighting device and transmitted to the hub 100 during an initial configuration/pairing step between the hub 100 and the lighting device in question, or the name of a lighting device may be programmed by the user during an initial configuration/pairing step between the hub 100 and the lighting device in question.”; paragraph 33); 
generate a phrase for controlling the first device based on the template and the acquired user setting including the name (“controls a plurality of lighting devices (e.g. fog lamps, underbody accent lights, and a roof-mounted light bar), and where one or more of the lighting devices may be controlled in more ways than just being turned on and off (e.g. by changing an intensity of a light of the lighting device”; paragraph 44); and 
output data for displaying the generated phrase (“a touchscreen adapted to display information via text or in another visual format.”; paragraph 45).
However, Wang does not specifically teach selecting a first device, from among the plurality of devices, that is configured to execute a command required by a template, using a table storing setting information on each of the plurality of devices.
Sasagawa et al. disclose the selection unit 107 is under the control of the control unit 101, and has the function of, when the determination unit 106 determines affirmatively, selecting the appliance to which the notification information specified in Notification contents 1170 is to be transmitted, by using the operation history information table 1400 stored in the operation history DB 125, according to the conditions set by the setting unit 105 (paragraph 71).  The setting unit 105 specifies an appliance having context information (Step S41). Specifically, the setting unit 105 specifies appliances of the user based on Appliance ID 1250 in the user information table 1200. Subsequently, from among the appliances thus specified, the setting unit 105 further specifies an appliance for which "OK" is specified in Context 1350 in the appliance information table 1300, and determines it to be an appliance having context information (paragraph 194).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a table setting devices as taught by Sasagawa et al. in Wang, because that would help provide an improved ability to pick up verbal commands (paragraph 22).

As per claims 3, 8, 13, Wang in view of Sasagawa et al. further disclose the user setting further includes a command executable by each of the plurality of devices to be controlled in the speech input, and the generated phrase includes any one of names of the plurality of devices based on the command executable by each of the plurality of devices (“controls a plurality of lighting devices (e.g. fog lamps, underbody accent lights, and a roof-mounted light bar), and where one or more of the lighting devices may be controlled in more ways than just being turned on and off (e.g. by changing an intensity of a light of the lighting device”; Wang; paragraph 44).

As per claims 4, 9, 14, Wang in view of Sasagawa et al. further disclose the at least one processor: the user setting further includes phrase information indicating a type of phrase acceptable by a recognition device, which is configured to recognize an instruction speech of a user, as an instruction directed to the first device, and the generated phrase is for controlling the first device based on the acquired user setting including the phrase information (“the hub may be programmed to analyze the incoming audio stream for specific lighting device names or option selections, or to recognize a specific word or phrase (or one of a plurality of specific words of phrases) as indicative that a command will follow. The specific word or phrase may be, for example, a name of the hub 100 (e.g. “Control Hub”), or the name of a lighting device, such as “light bar,” or “accent light.” The word or phrase may be preprogrammed upon manufacture of the hub 100, or it may be programmable by the user.”; Wang; paragraph 43). 

As per claims 5, 10, 15, Wang in view of Sasagawa et al. further disclose the recognition device is settable by the user so that any one of a first type of phrase or a second type of phrase is acceptable, the first type of phrase containing an identification name for identifying a system configured to acquire an operation instruction generated by the recognition device to control the first device, and the second type of phrase being inhibited from containing the identification name, and the generated phrase is for controlling the first device based on whether each of the first type of phrase and the second type of phrase is acceptable (“the speech recognition module 136 to compare the verbal lighting device selection with a prerecorded or preprogrammed set of lighting device names, identify a match, and select a computer-readable input or instruction corresponding to the matched lighting device.”; Wang; paragraphs 34, 63).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658